Title: John Thaxter to C. W. F. Dumas, 10 September 1781
From: Thaxter, John
To: Dumas, Charles William Frederic



Sir
Amsterdam Sept. 10th. 1781

I had the honor of your favor of yesterday’s date this morning.
I blush to aknowledge that I have not given you a more early Intimation of Mr. Adams’s Return from Paris: but I hope you will pardon it.
Mr. Adams has had a very severe nervous Fever, and is now recov­ering, but still too weak to see company, he has charged me to present his compliments to you, and to acquaint you, that altho’ he should be happy in your company, yet he finds himself too feeble, at present to enjoy the pleasures of it. You may rely upon it, Sir, that I will acquaint you when his Health is better established. I wish to keep his mind and attention as much diverted from political affairs as possible for the present moment.
My best Respects to Madame Dumas and your Daughter if you please.
I have the honor to be, with the greatest Respect, Sir, your most humble Servant.

J. Thaxter

